DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 01/06/2022. Claims 1-2, 4, 7, 9-16, 19-21 and 23 are currently pending, claims 3, 5-6, 8, 17-18 and 22.

Claim Objections
Claim 13 objected to because of the following informalities:  line 12, after the semi-colon requires “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Teja (US Patent 4275902), and further in view of Taylor (US Pub 20120101693).

Regarding Claim 1, Teja discloses a mining machine (machine of Fig. 1) comprising: 
a base (20-Fig. 13) having two drive tracks (26 and 27 of Fig. 13) configured to rest on a ground surface and to move the mining machine along a first direction (Fig. 1, crawlers 26-27 are on the ground and move the machine), wherein the drive tracks each have a length along the first direction between a front end of the drive track and a rear end of the drive track (Fig.1 crawlers 26-27 with a length along frame 20); 
a carbody (top side of assembly 20-Fig. 13) that extends between the two drive tracks (Fig. 13, assembly 20 extends between crawlers 26 and 27); 
a turntable (30-Fig. 13) coupled to the carbody that defines an axis of rotation (Fig. 1, the centerline defines an axis of rotation); and 
a stabilizer appendage (120-Fig. 1) coupled to the carbody, wherein the stabilizer appendage extends forward from the carbody along the first direction (Fig. 1, member 120 extends forward of and along a first direction of assembly 20) and is configured to contact the ground surface (Fig. 1, member 120 is contacting the ground) and provide stabilizing support during a digging operation (abstract and Fig. 1, member 120 provides a bracing action, which is interpreted as providing stabilizing support).

Taylor teaches wherein an axis of rotation (Figs. 2-4, dashed vertical centerline through the center of the turntable) is positioned closer to the front ends of the drive tracks than the rear ends of the drive tracks (Figs. 2-4, centerline is offset towards the front of the end of the drive tracks).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the centerline of rotation as disclosed by Teja, to have incorporated rotational axis being shifted forward towards the front end of the drive tracks, so to allow the dipper to be placed in a tucked position against machinery deck and boom the without impacting the front end of the drive tracks during rotation of the dipper about the axis of rotation.

Regarding Claim 2, Teja and as modified by Taylor in the parent claim, Teja discloses an actuator (196-Fig. 19) coupled to the stabilizer appendage to move the stabilizer appendage between a first position and a second position (Column 6, lines 17-34, on the ground is a first position and off the ground is a second position).

Regarding Clam 4, Teja and as modified by Taylor in the parent claim, Teja discloses wherein the first position is a lowered position relative to the ground surface and the second position is a raised position relative to the ground surface (Column 6, lines 17-34, on the ground is a first position and off the ground is a second position).

Regarding Clam 9, Teja and as modified by Taylor in the parent claim, Teja discloses wherein tipping loads are configured to flow directly into the carbody via the stabilizer appendage (Fig. 2, support reaction “R” would flow back into assembly 20 via frame 10 and bearing 30).

Regarding Clam 10, Teja and as modified by Taylor in the parent claim, teaches a dipper (abstract and Figs. 2-4, abstract references the unreferenced dipper of Figs. 2-4) configured to rotate about the axis of rotation, wherein the two drive tracks and the stabilizer appendage are positioned such that a swing profile of the dipper is uninterrupted by the drive tracks and the stabilizer appendage (Fig. 4, rotation about the centerline would not be impeded by the drive tracks) when the dipper is in a fully tucked position (Fig. 4 and paragraph [0011], dipper in the tuck position).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the centerline of rotation as disclosed by Teja, to have incorporated rotational axis being shifted forward towards the front end of the drive tracks, so to allow the dipper to be placed in a tucked position against machinery deck and boom the without impacting the front end of the drive tracks during rotation of the dipper about the axis of rotation.

Regarding Claim 13, Teja discloses A mining machine (machine of Fig. 1) comprising: 
(20-Fig. 13) having two drive tracks (26 and 27 of Fig. 13) configured to rest on a ground surface (Fig. 1, crawlers 26 and 27 are on the ground); 
a carbody (Fig. 13, the top side of assembly 20) that extends between the two drive tracks (Fig. 13, top side of assembly 20 extends between crawlers 26 and 27), wherein the carbody includes a turntable (30-Fig. 13), wherein the turntable is coupled to a frame (10-Fig. 13), and defines an axis of rotation of the frame relative to the two drive tracks (Fig. 1, centerline defines an axis of rotation of the frame relative to the crawler tracks); 
a boom (Fig. 1, assemble between frame 10 and bucket 70) coupled to the frame (Fig. 1); 
a dipper (70-Fig. 1) coupled to the boom, wherein the frame, the boom, and the dipper rotate about the axis of rotation (Fig. 1, the boom and bucket 70 rotate with frame 10 about the centerline of bearing 30), wherein the rotation of the dipper about the axis of rotation defines a swing profile of the dipper (rotation of bucket 70 about the centerline of bearing 30 would result in a swing profile); 
a stabilizer appendage (120-Fig. 1) coupled to the carbody (Fig. 1, member 120 is coupled to frame 20), wherein the stabilizer appendage is configured to contact the ground surface and provide stabilizing support during a digging operation (Fig. 1, “R” is the reaction force against member 120 under load and supported on the ground); and
wherein the two drive tracks and the stabilizer appendage are positioned such that the swing profile is uninterrupted by the drive tracks and the stabilizer appendage (Fig. 1, bucket 70 is capable of being positioned to swing uninterrupted by crawler 26 and 27 and member 120). 
However, Teja is silent regarding when the dipper is in a fully tucked position.
Taylor teaches a dipper in a fully tucked position (Fig. 4, a dipper is tucked in against a deck of a mining machine).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the position of the bucket as taught by Teja, to have incorporated the tuck position as taught by Taylor, to further show how the bucket of Teja can be tucked under a boom, in order to transport the mining machine from site to site.

Regarding Claim 14, Teja and as modified by Taylor, Teja discloses wherein the two drive tracks are configured to rest on a ground surface and to move the mining machine along a first direction (Fig. 1, crawlers would move the machine forward on the ground surface), wherein the drive tracks each have a length along the first direction between a front end of the drive track and a rear end of the drive track (Fig. 1, crawlers have a length front and rear end of the crawlers), and Taylor teaches wherein the axis of rotation (Fig. 4, unreferenced vertical dash centerline through the turntable) is positioned closer to the front ends of the drive tracks than the rear ends of the drive tracks (Fig. 4, unreferenced vertical dash centerline through the turntable is offset to the front end the drive tracks).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the position of the 

Regarding Claim 15, Teja and as modified by Taylor in the parent claim, Teja discloses wherein the drive tracks are configured to rest on a ground surface and to move the mining machine along a first direction (Fig. 1, crawlers 26 and 27 are resting on the ground and would move the mining machine in a first direction), wherein the drive tracks and carbody define a square outer profile when viewed along a direction perpendicular to the first direction (Fig. 1, a side profile appears to be a square outer profile, a side profile is perpendicular to a forward or reverse direction of travel).

Regarding Claim 16, Teja and as modified by Taylor in the parent claim, Teja discloses an actuator (196-Fig. 19) coupled to the stabilizer appendage to move the stabilizer appendage between a first position and a second position (Column 6, lines 17-34, on the ground is a first position and off the ground is a second position).

Regarding Claim 20, Teja and as modified by Taylor in the parent claim, Teja discloses wherein the drive tracks each have a length along the first direction between a front end of the drive track and a rear end of the drive track (Fig. 1, crawlers 26 and 27 have a length between a front and rear end of the crawlers), wherein the mining machine includes a frame (30-Fig. 1) coupled to the carbody (Fig. 1, assembly 30 is coupled to assembly 20) and configured to rotate about an axis of rotation (Fig. 1, frame 10 rotates about the centerline of assembly 30).
However, Teja is silent regarding wherein the axis of rotation is positioned closer to the front ends of the drive tracks than the rear ends of the drive tracks.
Taylor teaches wherein an axis of rotation (Figs. 2-4, dashed vertical centerline through the center of the turntable) is positioned closer to the front ends of the drive tracks than the rear ends of the drive tracks (Figs. 2-4, centerline is offset towards the front of the end of the drive tracks).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the centerline of rotation as disclosed by Teja, to have incorporated rotational axis being shifted forward towards the front end of the drive tracks, so to allow the dipper to be placed in a tucked position against machinery deck and boom the without impacting the front end of the drive tracks during rotation of the dipper about the axis of rotation.

Regarding Claim 21, Teja and as modified by Taylor in the parent claim, Teja discloses an actuator (196-Fig. 19) coupled to the stabilizer appendage to move the stabilizer appendage between a first position and a second position (Column 6, lines 17-34, on the ground is a first position and off the ground is a second position).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teja (US Patent 4275902).

Regarding Claim 19, Teja discloses a mining machine (the machine of Fig. 1) comprising: 
a base (20-Fig. 13) having two drive tracks (26 and 27 of Fig.13) configured to rest on a ground surface and to move the mining machine along a first direction (Fig. 1, crawlers 26 and 27 are resting on the ground and the crawlers move the mining machine in a first direction); 
a carbody (Fig. 13, the top side of assembly 20) that extends between the two drive tracks (Fig. 13, assembly 20 extends between crawlers 26 and 27); and 
a stabilizer appendage (130-Fig. 1) coupled to the carbody (Fig. 1, member 130 is coupled to assembly 20), wherein the stabilizer appendage extends forward from the carbody along the first direction (Fig. 1, member 130 is forward of assembly 20 and crawlers 26 and 27) and is configured to contact the ground surface and provide stabilizing support during a digging operation (Fig. 1, “R” is the reaction force against member 120 under load and supported on the ground); 
wherein the drive tracks and carbody define a square outer profile when viewed along a direction perpendicular to the first direction and perpendicular to the ground surface (Fig. 1, a side profile appears to be a square outer profile, a side profile is perpendicular to a forward or reverse direction of travel and the ground surface).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Teja (US Patent 4275902) and as modified by Taylor (US Pub 20120101693) in the parent claim, and further in view of Lehnen (US Patent 7378950).

Regarding Claim 11, Teja and as modified by Taylor in the parent claim, Teja discloses the stabilizer appendage and Taylor teaches a controller (112-Fig. 5) a part of the mining machine (paragraph [0008], PLC to control motors).
However, Teja and Taylor are silent regarding wherein the controller is configured to automatically raise or lower the stabilizer appendage depending upon whether the shovel is in a digging operation or a propel operation.
Lehnen teaches a controller coupled to the stabilizer appendage, wherein the controller is configured to automatically raise or lower the stabilizer appendage depending upon whether the shovel is in a digging operation or a propel operation (Figs. 1-2, legs are in the digging position, where support cylinders 320 raise and lower the feet 14 and measure the load on each foot would require a controller configured to move the feet up and down).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the controller of the Taylor, to have incorporated a controller configured to move the stabilizing feet up and down, as taught by Lehnen, so to allow the operator to set the excavator in position by pushing a button.

Regarding Claim 12, Teja and as modified by Taylor in the parent claim, Teja teaches the actuator coupled to the stabilizer appendage, the actuator including a cylinder (Fig. 19, 196 is a hydraulic cylinder).
However, Teja and as modified by Taylor is silent regarding wherein if a cylinder pressure reaches or exceeds a predetermined threshold, the controller is configured to either alert an operator to cease digging or reduce digging loads, or to automatically reduce an available hoist bail speed and torque.
Lehnen teaches wherein if a cylinder pressure reaches or exceeds a predetermined threshold, the controller is configured to either alert an operator to cease digging or reduce digging loads (Fig. 3, Column 2, lines 44-50, operator receives an overload warning), or to automatically reduce an available hoist bail speed and torque.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the controller of the Taylor, to have incorporated a controller configured to provide a warning indicator upon detection of an overload force, as taught by Lehnen, so to inform an operator of a hazardous condition, in order to allow an operator to in act corrective measures.

Allowable Subject Matter
Claims 7 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 recites wherein the stabilizer appendage includes two link arms and a plate that extends between the two link arms and wherein the plate is further configured to swivel about a bearing that is coupled to the two link arms. 
The prior art of record, either singularly or in combination of, fails the anticipate a stabilizer appendage comprising link arms, plate and a bearing orientation as claimed in claim 7.
Claim 23 is dependent claim of Claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 7, 9-10, 13-16 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        03/14/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731